DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 19 January 2021.
Claims 1-20 are pending and have been presented for examination.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 19 January 2021, with respect to claims 1, 11 and 18 have been fully considered and are persuasive.  The rejection of claims 1, 11 and 18 under 35 U.S.C. § 103 has been withdrawn. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 12-19 of U.S. Patent No. 10,430,097. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘097 patent.  The wording of the two claim sets are slightly different, however, the scope of the claims overlap.  In claim 1 of the instant application, the first limitation is directed to storing, in a memory, a PV identifier and a list of polymorphic connection types.  In claim 1 of the ‘097 patent, the first limitation is directed to receiving a PV identifier and a list of polymorphic connection types and then creating a PV record.  The creation of a record and the storing in memory are interpreted as having the same scope.  The result of both limitations would be the same.


10.430,097
16/574,688
1.  A method comprising: 
(A) receiving, by a processing device executing a container manager, an identifier of a persistent volume (PV) created on a storage device and 
(B) a list of polymorphic connection types supported by the PV;  creating a PV record for the PV at the container manager;  

(C) responsive to receiving a query of the PV record from a container host, performing, for a connection from the container host to the storage device, type casting to identify a connection type from the list of polymorphic connection types and connection information for the connection type to enable establishment of the connection between the container host and the storage device, 
(D) wherein the connection information is different for each of the polymorphic connection types;  
and returning, to the container host in response to the query, the identifier of the PV and the connection information to cause the container host to establish the connection to the storage device via the connection type.

(A) receiving, by a processing device executing a container manager, a persistent volume (PV) identifier of a PV created on a storage device, 
(B) wherein the PV identifier and a list of polymorphic connection types supported by the PV are stored in a memory associated with the processing device, and 
(D) wherein the first connection information associated with a first polymorphic connection type of the list is different from second connection information associated with a second polymorphic connection type of the list; and 
(C) responsive to receiving the query, performing, by the processing device for a connection from a container host to the storage device, type casting to identify a 

Claims 2/3
12.  A non-transitory machine-readable storage medium including instructions that, when executed by a processing device, cause the processing device to: 

(A) transmit, by the processing device to a container manager, a query for a persistent volume (PV) record maintained by the container manager, the query comprising a name of the PV and node information of a container host comprising the processing device;  


(A) receive, by the processing device from the container manager, an identifier of the PV and connection information, wherein the connection information is specific to a connection type that is type casted by the container manager, 
(C) using the node information, from a plurality of polymorphic connection types supported by the PV, wherein the connection information to enable establishment of the connection between the container host and a storage device storing the PV, 
(B) wherein the connection information is 
different for each of the polymorphic connection types;  and establish, by the 
processing device using the connection information, a connection to the storage 
device via the connection type.


(A) receive a query comprising a persistent volume (PV) identifier of a PV created on a storage device wherein the PV identifier and a list of polymorphic connection types supported by the PV are stored in a memory associated with the processing device, and 
(B) wherein first connection information associated with a first polymorphic connection type of the list is different from second connection information associated with a second polymorphic connection type of the list; and 

(C) responsive to receiving the query, perform, for a connection from a container host to the storage device, type casting to identify a connection type from the list of polymorphic connection types and connection information for the connection type to enable establishment of the connection between the container host and the storage device.

Claims 12/13/14/15/16/17
  19.  An apparatus comprising: 
(A) a memory to store persistent volume (PV) records corresponding to PVs created on a storage device, 
(B) wherein each PV record comprises a PV identifier and a list of polymorphic connection types supported by the PV corresponding to the PV record; 

 and a processing device communicably coupled to the memory, to: execute a container manager to manage one or more containers on one or more container hosts;  


(C) responsive to receiving a query for one of the PV records from a container host of the one or more container hosts, perform type casting associated with a connection from the container host to the storage device, wherein performing the type casting comprises identifying a connection type from the list of polymorphic connection types in view of 
(B) and wherein the connection information is different for each of the polymorphic connection types;  and transmit, to the container host in response to the query, the identifier of the PV and connection information to cause the container host to establish the connection to the storage device via the 
connection type, wherein the connection information is different for each of 
the polymorphic connection types.

(A) a memory to store a persistent volume (PV) record 
(B) wherein the PV record comprises a PV identifier and a list of polymorphic connection types supported by the PV corresponding to the PV record, and wherein first connection information associated with a first polymorphic connection type of the list is different from second connection information associated with a second polymorphic connection type of the list; 

and a processing device communicably coupled to the memory, to, 





(C) responsive to receiving a query comprising the PV identifier, perform, for a connection from a container host to the storage device, type casting to identify a connection type from the list of polymorphic connection types and connection information for the connection type to enable establishment of the .


Allowable Subject Matter
Claims 4-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136